In an action to foreclose a mortgage, the defendant Karen VM. Smith appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Kings County (Jones, J.), dated February 6, 2007, which, inter alia, granted that branch of the plaintiffs motion which was for summary judgment on the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff mortgagee satisfied its burden of demonstrating its entitlement to judgment as a matter of law by producing evidence of the mortgage debt and the mortgagor’s default, including an acknowledgment of the unpaid debt by the principal of the mortgagee (see Aames Funding Corp. v Houston, 44 AD3d 692 [2007]; Countrywide Funding Corp. v Reynolds, 41 AD3d 524 [2007]). In opposition, the defendant Karen VM. Smith failed to raise a triable issue of fact with regard to any legally viable or cognizable defense to the action. Accordingly, summary judgment was properly granted in favor of the plaintiff (see Wells Fargo Bank Minn., N.A. v Mastropaolo, 42 AD3d 239 [2007]).
Smith’s remaining contentions are without merit. Mastro, J.P., Fisher, Dillon and McCarthy, JJ., concur.